Schnepp and Doerr, JJ. (dissenting).
We agree that from the evidence presented the jury could readily find that defendant Colon.had the requisite intent to commit murder. Such intent, however, on the part of defendant Bosque is not at all compelling even viewing the evidence in a light most favorable to the *987People (People v Monaco, 14 NY2d 43). The principal participants in the initial assault on Virginia Street which preceded the killing were Colon and the victim, with Bosque joining in. This assault was concluded without the use of any weapon by defendants. It was when the victim struck defendant Colon with an umbrella and fled that a weapon was exhibited for the first time. Colon pulled out a gun and fired at the victim. Both defendants pursued the victim to Whitney Place where another assault upon the victim ensued, perpetrated by defendants and an unidentified third party. Again this assault was accomplished without the use of a weapon or the exhibition of a weapon. After this second assault was concluded and defendants departed the scene, it was Colon, alone, who returned to where the victim lay, pulled out a gun and discharged the fatal shot. Even accepting the majority view that there was but one assault, the latter being but a continuum of the initial incident, does not change the result. While it can be readily concluded that Bosque was a willing participant in the assault, this act had clearly ceased. A shared purpose to commit some other act cannot, under the facts of this case, be elevated to the level of a shared intent to murder (see People v Monaco, 14 NY2d 43, supra; People v May, 9 AD2d 508). In order to be held liable for the crime committed by the principal actor, an accessory must share the intent of the principal actor (Penal Law, § 20.00\People v LaBelle, 18 NY2d 405) and the People are required to establish this element of the crime beyond a reasonable doubt. In our view of the evidence, the altercation among the parties was abandoned by defendants when they withdrew from the. victim and walked down Whitney Place away from him. The spontaneous act of Colon in returning alone to the place where the victim lay and shooting him fails to establish participation by defendant Bosque in a design to kill. “The evidence must not only be consistent with defendant’s guilt, it ‘must be inconsistent with his innocence’ (People v. Fitzgerald, 156 N. Y. 253, 258). This it failed to be.” (People v Agron, 10 NY2d 130, 140.) There is no evidence in this record from which a jury could conclude that defendant Bosque criminally possessed the weapon jointly with defendant Colon. The judgment of conviction as to defendant Bosque should be reversed and the indictment dismissed. (Appeal from judgment of Erie Supreme Court—murder, second degree, and another charge.) Present — Dillon, P. J., Schnepp, Callahan, Doerr and Witmer, JJ.